Citation Nr: 0207060	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  97-00 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to an effective date earlier than April 27, 
1999 for a grant of service connection for tinnitus.  

3.  Entitlement to an initial evaluation in excess of 50 
percent for migraine headaches.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis.

5.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a lumbar spine injury.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for pyelonephritis.  

7.  Entitlement to an initial compensable evaluation for 
laceration scar of the left hand.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant served on active duty from February 1989 to 
September 1995.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision by the No. Little Rock, Arkansas, Regional Office 
(RO), which granted service connection and assigned 10 
percent evaluations each for headaches and residuals of a 
lumbar spine injury; and granted service connection and 
assigned a 10 percent evaluation for major depression, all 
effective September 24, 1995.  Said rating decision also 
granted service connection and assigned a 10 percent 
evaluation for sinusitis and a noncompensable evaluation for 
laceration scar of the left hand, each effective September 
24, 1995.  A June 1996 rating decision denied service 
connection for a gynecologic disability, hearing loss, vision 
loss, post-traumatic stress disorder, and pyelonephritis.  
The RO's denial of service connection for post-traumatic 
stress disorder and hearing loss was subsequently appealed.  
See June 1996 Notice of Disagreement by appellant's attorney, 
January 1997 Supplemental Statement of the Case, and an April 
1997 RO hearing transcript.  

An October 1996 rating decision granted service connection 
and assigned a noncompensable evaluation for a gynecologic 
disability, classified as adhesions due to tubal pregnancy, 
vaginitis, and pelvic inflammatory disease, effective 
September 24, 1995; and granted service connection and 
assigned a 10 percent evaluation for pyelonephritis, 
effective September 24, 1995.  That rating decision was 
subsequently appealed.  See April 1997 Notice of Disagreement 
by appellant's attorney, July 1997 Supplemental Statement of 
the Case, and a December 1997 Substantive Appeal.  A January 
1997 rating decision denied service connection for tinnitus 
and hearing loss.  An April 1997 RO hearing was held.  

A November 1997 rating decision, in effect, assigned a 10 
percent evaluation for said gynecologic disability, effective 
September 24, 1995; and denied a total rating based upon 
individual unemployability.  That rating decision was 
subsequently appealed.  A February 1998 RO hearing was held.  
A June 1998 rating decision, in effect, assigned a 30 percent 
evaluation for said gynecologic disability, effective 
September 24, 1995; and granted special monthly compensation 
benefits for loss of use of a creative organ.  A March 1999 
rating decision, in effect, increased the evaluation for said 
gynecologic disability, now classified as total abdominal 
hysterectomy with bilateral salpingo-oophorectomy, to 100 
percent from January 19 through April 18, 1999, after which 
it was evaluated as 50 percent effective April 19, 1999; and 
granted special monthly compensation benefits on account of 
total abdominal hysterectomy rated 100 percent and additional 
service-connected disabilities rated at least 60 percent for 
the period from January 19 through April 18, 1999.  

In April 1999, the Board remanded the case for additional 
development, listing as the appellate issues entitlement to 
service connection for post-traumatic stress disorder; 
entitlement to a total rating based upon individual 
unemployability; entitlement to ratings in excess of 30 
percent each for migraine headaches, major depression, and 
the service-connected gynecologic disability; and entitlement 
to ratings in excess of 10 percent each for pyelonephritis 
and residuals of a lumbar spine injury.  

The appellant, accompanied by her then attorney, presented 
testimony before the undersigned member of the Board on May 
21, 1999.  A transcript of that hearing has been associated 
the claims folder.  

A July 1999 rating decision increased the evaluation for 
migraine headaches from 30 percent to 50 percent, effective 
May 26, 1999; granted service connection and assigned a 10 
percent evaluation for tinnitus, effective April 27, 1999 
(thereby rendering said service connection issue moot); 
granted a total rating based upon individual unemployability, 
effective May 26, 1999; denied service connection for an eye 
condition; and confirmed a 10 percent evaluation for 
sinusitis and a noncompensable evaluation for laceration scar 
of the left hand.  A subsequently perfected appeal was filed 
with VA on the issues of entitlement to an evaluation in 
excess of 10 percent evaluation for sinusitis and an 
increased (compensable) evaluation for laceration scar of the 
left hand.  In an August 1999 written statement, the 
appellant's then attorney stated that the appellant was 
satisfied by the 30 percent and 50 percent evaluations 
assigned for the service-connected gynecologic disability 
(thereby withdrawing said issue from appellate status in 
accordance with 38 C.F.R. § 20.204 (2001)), but that earlier 
effective dates should be assigned for the service-connected 
gynecologic disability, migraine headaches, and a total 
rating based upon individual unemployability.  Although an 
April 2000 Statement of the Case was issued on the issue of 
an earlier effective date for the service-connected 
gynecologic disability, a timely Substantive Appeal on that 
issue was not filed with VA.

An April 2000 rating decision granted service connection for 
post-traumatic stress disorder (thereby rendering that 
service connection issue moot); and the 30 percent evaluation 
in effect for major depression was confirmed for the period 
from September 24, 1995 to October 21, 1999, and then was 
increased to 50 percent for the service-connected psychiatric 
disability, now classified as post-traumatic stress disorder 
with major depression, effective October 22, 1999.  In an 
April 2000 written statement, appellant's then attorney 
stated that appellant was satisfied by the 50 percent 
evaluation assigned for the service-connected psychiatric 
disability (thereby withdrawing said issue from appellate 
status in accordance with 38 C.F.R. § 20.204), but disagreed 
with the effective date assigned.  A subsequently perfected 
appeal was filed with VA on the issues of entitlement to 
earlier effective dates for a total rating based upon 
individual unemployability, tinnitus, migraine headaches, and 
post-traumatic stress disorder.  A May 2000 RO hearing was 
held.  Appellant subsequently revoked her appointment of said 
attorney as her legal representative in this case.

By a June 2000 rating decision, the RO granted earlier 
effective dates of September 24, 1995 (one day after service 
discharge) each for a total rating based upon individual 
unemployability, a 50 percent evaluation for migraine 
headaches, and a 50 percent evaluation for post-traumatic 
stress disorder, on the grounds of difference of rating 
opinion rather than error; and the appellant was so informed 
that this represented a full grant of said benefits.  See 
38 C.F.R. § 3.400(b)(2) (2001).  

The Board construes the appellate issues as those delineated 
on the title page of this REMAND.  It should be added that in 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforementioned legal distinction in Fenderson, 
the Board has reframed the disability rating issues on appeal 
as those listed on the title page.  


REMAND

As a preliminary matter, the Board points out that a claimant 
has a right to hearings on appeal, including requests for a 
hearing conducted by a hearing officer at the RO (an RO 
hearing) and a hearing conducted by a member of the Board at 
the RO (a "Travel Board" hearing).  See 38 C.F.R. 
§§ 20.700, 20.702, 20.703, 20.704 (2001).  

Significantly, in a June 2001 letter, the RO informed the 
appellant, in part, that her then attorney had requested a 
"Travel Board" hearing and that "[i]f you wish to continue 
your appeals, let us know if you still desire a Travel Board 
hearing.  If we have not heard from you within 60 days, the 
issues will remain at appeal and you will remain on the list 
for a Travel Board hearing."  There has not been a 
subsequent response received from the appellant concerning 
this hearing matter, nor does it appear from the record that 
the RO has scheduled the appellant for a "Travel Board" 
hearing as requested regarding the issues currently on 
appeal.  

Since "Travel Board" hearings are scheduled by the RO (See 
38 C.F.R. § 20.704(a) (2001)), the Board is herein remanding 
the case for that purpose, in order to satisfy procedural due 
process concerns.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

The RO should schedule a "Travel Board" 
hearing and provide appellant notice 
thereof.  However, if prior to the date 
of the hearing, the appellant decides 
that she does not want a hearing but 
instead wants appellate review of the 
case based upon the evidence of record, 
she may withdraw the hearing request in 
writing in accordance with 38 C.F.R. 
§ 20.704(e) (2001).

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


